Citation Nr: 0109118	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-06 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability of the 
cervical and lumbar spine.  





ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel







INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968 and from January 1991 to July 1991.  

The veteran was previously denied service connection for 
disability of the lumbar and cervical spine in 1993, 1995, 
and 1997 rating actions.  The present appeal arises before 
the Board of Veterans' Appeals (Board) from an April 1999 
rating action.  The steps necessary to perfect an appeal of 
that decision were accomplished in March 2000.  


FINDINGS OF FACT

1.  The veteran was originally denied service connection for 
a disability of the spine in a May 1993 rating action; a 
decision which he did not appeal. 

2.  The veteran's subsequent attempts to establish service 
connection for a disability of the spine were denied in 
rating actions dated in 1995 and 1997, neither of which he 
appealed to the Board.  

3.  The evidence of record, obtained since the 1997 rating 
action, is either duplicative of evidence that has already 
been considered in prior adjudications, or simply fails to 
address the circumstances surrounding the origin of the 
veteran's spine disability or whether it was aggravated by 
service and, therefore, this evidence does not bear directly 
and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSION OF LAW

Evidence submitted since the RO's 1997 decision is not new 
and material and the claim for service connection for 
disability of the cervical and lumbar spine may not be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Furthermore, 
service connection for arthritis may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§ § 3.307, 3.309.  

For purposes of adjudicating a claim of entitlement to 
service connection, claimants are presumed to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  In this regard, there are medical principles so 
universally recognized as to constitute fact (clear and 
unmistakable proof) and, when in accordance with these 
principles existence of a disability prior to service is 
established, no additional or confirmatory evidence is 
necessary.  Consequently, with notation or discovery during 
service of such residual conditions with no evidence of the 
pertinent antecedent active disease or injury during service, 
the conclusion must be that they preexisted service.  
38 C.F.R. § 3.303(c).  

Nevertheless, if evidence is submitted sufficient to 
demonstrate that a veteran's disorder preexisted service and 
underwent an increase in severity during service, it is 
presumed that the disorder was aggravated by service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and 
unmistakable evidence is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 C.F.R. § 3.306(b).  See Akins 
v. Derwinski, 1 Vet.App. 228, 232 (1991). Also, where there 
was merely a flare-up of the pre-existing condition, with no 
permanent increase, the presumption of aggravation is not 
applicable.  See Hunt v. Derwinski, 1 Vet.App. 292, 296 
(1991); see also Browder v. Brown, 5 Vet.App. 268, 271 
(1993).

A review of the record in this case shows that the veteran 
first filed a claim for service connection for a disability 
of the spine in 1992, at age 46.  Apparently, it was his 
contention that he either developed this disability during 
his recent period of active duty in the Gulf War, or that a 
pre-existing disability had been aggravated during that 
service.  A review of the veteran's service medical records 
from his Gulf War service show that he was seen on a number 
of occasions for complaints of low back pain.  X-rays of the 
lumbar and cervical spine taken in January 1992, shortly 
after this period of service, revealed the presence of 
degenerative changes of the lumbar and cervical spine, and 
when the veteran was examined for VA purposes in June 1992, 
he was diagnosed to have cervical myositis, lumbar 
fibromyositis, degenerative osteoarthritis of the spine, and 
discogenic disease.  Given these findings, the RO sought out 
a medical opinion to ascertain whether the veteran's spine 
disability could be related to his relatively brief period of 
Gulf War service.  This opinion was obtained in May 1993, 
from the physician who had examined the veteran the year 
before, and he specifically concluded that the disabilities 
affecting the veteran's spine were "not related to his 
period of Service in the Persian Gulf."  

On the foregoing facts, the RO concluded that the 
disabilities affecting the veteran's spine pre-existed his 
Gulf War service, and were not aggravated by that service.  
Accordingly, service connection for disabilities of his spine 
was denied in a May 1993 rating action.  Later that month, 
the veteran was notified of this decision, and of his 
appellate rights.  He did not appeal this decision within one 
year, and therefore it became final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302. 

The veteran next sought to reopen his claim in November 1994.  
This was denied in an August 1995 rating action after the RO 
reviewed additional post service treatment records which 
while reflecting the presence of low back and cervical spine 
complaints, did not in any way address whether these problems 
were incurred in or aggravated by service.  The veteran was 
informed of this decision and of his appellate rights in a 
letter addressed to him in August 1995.  He again did not 
appeal this decision within one year, and it became final.  

In April 1997, the veteran once again sought to reopen his 
service connection claim.  In connection with that claim, 
additional post service treatment records dated in 1991 were 
associated with the claims file.  Once again, these showed 
the presence of low back complaints and cervical spondylosis.  
As these records did not address, however, whether these 
disabilities had been incurred in or aggravated by service, 
the veteran's attempt to reopen his service connection claim 
was denied in a May 1997 rating action.  The veteran was 
notified of this decision, and of his appellate rights in a 
June 1997 letter.  He did not appeal the decision and it 
became final.  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 
Vet.App. 273 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet.App. 510 (1992).  See also Robinette v. 
Brown, 8 Vet.App. 69 (1995).

The evidence added to the file since the RO last addressed 
this issue in 1997 includes post service medical records 
dated between 1991 and 1999.  Some of these, however, are 
duplicates of evidence that was previously considered in the 
veteran's earlier attempts to establish service connection.  
As such, these may not be considered new evidence for 
purposes of reopening the veteran's claim.  Of the remaining 
records, those that reflect the presence of cervical and 
lumbar spine disabilities simply show that those impairments 
exist and the treatment provided for them.  These records in 
no way address the circumstances surrounding the origin of 
the veteran's spine disability, let alone whether the 
disability was aggravated by service.  Thus, like the 
evidence that is duplicate, the remaining records, none of 
which meaningfully address the relationship between the 
veteran's service and his claimed disabilities, may not be 
considered new and material.  Therefore, none of the evidence 
obtained in connection with the veteran's attempt to reopen 
his claim is shown to bear directly and substantially upon 
the specific matter under consideration and none of it, 
either by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Accordingly, 
this evidence is not new and material and the veteran's 
appeal must be denied.  

In reaching this decision, the Board has also considered 
whether the provisions of the recently enacted Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been met with respect to the duty to assist 
claimants, and with the duty to provide notice of what 
evidence would be needed to substantiate the claim.  In this 
regard, it is observed that during the course of the 
development of the veteran's original claim, he was examined 
for VA purposes, and a specific opinion obtained regarding 
the relationship between the veteran's service, and the 
disabilities for which service connection is sought.  In 
addition, the veteran's post service treatment records have 
been obtained and associated with the claims file and none of 
these address whether the disabilities at issue were incurred 
in or aggravated by service.  Moreover, in the January 2000 
statement of the case, the RO furnished the veteran the law 
and regulations regarding what constitutes new and material 
evidence, he has been advised as to the basis upon which the 
claim was previously denied, (the specific matter under 
consideration), and as summarized above, the evidence 
received since the veteran's claim was last denied, is not 
shown to be material to reopen that claim.  Under the 
foregoing circumstances, the Board finds that the 
requirements of the Veterans Claims Assistance Act of 2000, 
have been satisfied, and that a remand of this matter to the 
RO for their consideration of the implications of that new 
law to this case is not warranted.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for disability of the cervical 
and lumbar spine, and the appeal is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

